Citation Nr: 0938652	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-13 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sinus and breathing 
problems secondary to a service-connected nasal fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefit 
sought on appeal.  In April 2009, the Board remanded the 
claim for additional development. 


FINDING OF FACT

The Veteran's sinus and breathing problems have not been 
demonstrated to be related to any service-connected 
disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sinus 
and breathing problems, secondary to a service-connected 
nasal fracture, have not been met.  38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

The Veteran's service medical records reflect that in April 
1969, he injured his nose when he collided while playing 
basketball.  There was a slight deviation of the right nasal 
septum.  X-ray examination revealed a nasal fracture.  The 
nasal fracture was reduced.  There are no further records 
relating to that injury, nor are there records that the 
injury resulted in sinus or breathing problems.  However, the 
Veteran does not contend that his current sinus and breathing 
problems are related to his service, rather, he contends 
these problems are the result of or have been aggravated by 
his service-connected nasal fracture.  

VA treatment records beginning in June 1992 reflect that in 
September 2002, the Veteran complained of having sinus 
congestion at night.  In February 2003, he complained of 
nasal drainage and headaches.  He had facial and head 
pressure.  He was diagnosed with acute sinusitis and given 
medication.  He was advised to gurgle with salty water, drink 
fluids, and rest.  The physician did not relate the Veteran's 
sinusitis to his in-service nasal fracture.

In September 2003, a private physician submitted a statement 
that he had treated the Veteran for sinus problems numerous 
times in 1983, and that the Veteran had experienced sinus 
problems and allergies ever since the in-service nasal 
fracture.  

On October 2003 VA examination, the Veteran reported that he 
had trouble sleeping at night because his nasal passages 
would clog and he had trouble breathing.  His sinuses also 
caused his ears to become blocked up from time to time.  He 
was taking medication for the condition.  On physical 
examination, the nasal fracture was found to have been nicely 
reduced.  There was a non-obstructing nasal spur.  After 
physically examining the Veteran, the examiner diagnosed the 
Veteran with allergic rhinitis.  The examiner stated that the 
Veteran's recumbent nasal obstruction, or problems breathing 
at night, was a physiologic phenomenon associated with aging, 
and that the Veteran's problems with his nose were not 
related to the nasal fracture that he sustained in service.  

VA treatment records dated from October 2003 to July 2009 
reflect that in March 2009, the Veteran complained of 
allergies at nighttime.  It was hard for him to breathe out 
of his mouth.  At those moments, he had green spit and 
headaches.  He believed that the condition was related to the 
nasal injury in service.  

On May 2009 VA examination, the Veteran reported that as a 
result of his sinus and nasal problems, he had to sleep on 
his stomach at night.  He reported that he was taking 
Loratadine, which helped unblock his nasal passages and 
reduce his headaches.  He reported a history of nasal 
allergies.  His current rhinitis symptoms included nasal 
congestion and excess nasal mucous.  Physical examination 
revealed that there was a high left septal spur which was 
non-obstructing and did not impinge on the nasal airway.  The 
diagnosis was a history of nasal fracture with reduction, 
good result, and physiologic nocturnal nasal obstruction, 
exaggerated cycle.  He was also diagnosed with allergic 
rhinitis.  After physically examining the Veteran and 
reviewing the claims file, the examiner concluded that the 
Veteran's service-connected nasal fracture was totally 
unrelated to his current nasal problems.  In so determining, 
the examiner explained that the in-service nasal fracture had 
been nicely reduced and there was no anatomic obstruction to 
the nasal airway on either side.  The examiner further 
explained that trauma to the nose did not lead to allergies.  
The examiner explained that trauma to the nose could cause 
"awake nasal obstruction," however, there was no evidence 
of nasal obstruction in either nostril.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993). 
In this case, the Board places more probative value on the 
May 2009 VA examiner's findings that the Veteran's sinus and 
breathing problems were not caused or aggravated by his 
service-connected nasal fracture, rather than on the July 
2003 private physician's opinion that the Veteran's allergies 
were related to his in-service nasal fracture.  The private 
examiner's conclusion that the Veteran's allergies were 
related to his in-service nasal fracture appears to be based 
primarily on the Veteran's account that he had been 
experiencing those symptoms ever since service.  However, the 
private physician provided no medical explanation or 
rationale for the conclusion that the allergies and breathing 
problems developed as result of a nasal fracture.  If the 
examiner does not provide a rationale for the opinion, that 
weighs against the probative value of the opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  In contrast, the May 2009 VA 
opinion provided a concrete rationale for concluding that the 
Veteran's development of sinus and breathing problems were 
not likely due to his service-connected nasal fracture.  As 
the July 2003 private opinion submitted by the appellant has 
been determined to be of less probative value than the May 
2009 VA opinion finding no likely relationship between the 
sinus and breathing problems and the service-connected nasal 
fracture, the Board finds that service connection for sinus 
and breathing problems secondary to the service-connected 
nasal fracture is not warranted because the preponderance of 
the evidence is against the claim.

The Board has considered the Veteran's assertions that his 
sinus and breathing problems is related to his service-
connected nasal fracture.  To the extent that the Veteran 
ascribes his current disorder to a service-connected 
disability, however, his opinion is not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally 
not competent to opine on matter requiring knowledge of 
medical principles); Barr v. Nicholson, 21 Vet. App. 303 
(2007); Layno v. Brown, 6 Vet. App. 465 (1994).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's nasal and breathing problems are not related 
to, caused or aggravated by, any service-connected 
disability.  As the preponderance of the evidence is against 
the claim for service connection for sinus and nasal 
problems, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and April 2006, 
rating decisions in September 2003, January 2004, and August 
2004, a statement of the case in October 2004, and a 
supplemental statement of the case in February 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2009 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for sinus and breathing problems secondary 
to a service-connected nasal fracture is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


